Citation Nr: 0327947	
Decision Date: 10/17/03    Archive Date: 10/28/03

DOCKET NO.  02-16 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant is a veteran who had active service from June 
1960 to December 1963.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2001 
rating decision by the Denver, CO Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The matter of service 
connection for a psychiatric disorder based on de novo review 
is addressed in a remand that follows this decision.  


FINDINGS OF FACT

1.  An August 1981 decision of the Board declined to reopen a 
claim of service connection for a psychiatric disorder which 
had been previously denied essentially on the basis that the 
psychiatric disorder (schizophrenia) was not manifested in 
service or in the first postservice year, and was unrelated 
to service.  

2.  Evidence added to the record since the August 1981 
decision, includes competent evidence relating the veteran's 
psychiatric disorder to service, bears directly on the matter 
at hand, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

CONCLUSION OF LAW

New and material evidence has been received, and a claim of 
entitlement to service connection for psychiatric disorder 
may be reopened.  38 U.S.C.A. § 5108, 7104 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107(West 2002)) became 


law.  Regulations implementing the VCAA have now been 
published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  It is 
significant to note that the VCAA revised VA duties to assist 
and notify, but that the enhanced duty to assist provisions 
do not apply until a previously denied claim has been 
reopened.  38 U.S.C.A. § 5103A(f).  Regulations implementing 
the VCAA also include a new definition of new and material 
evidence.  However, that provision applies only to claims to 
reopen filed on or after August 29, 2001.  Here the petition 
to reopen was filed in November 2000.  Hence, the new 
definition of new and material evidence does not apply.

In correspondence dated in March 2001, the RO notified the 
veteran of the VCAA and of the evidence necessary to 
substantiate his claim with identification of the parties 
responsible for obtaining pertinent evidence.  As the veteran 
has been kept apprised of what he must show to prevail in his 
claim, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See generally, Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

In a recent decision the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C. § 5103(b)(1).  Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, No. 02-7007, -
7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003) (PVA).  It was 
noted that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided for response.  
Here, the March 2001 VCAA letter advised the veteran that he 
had 60 days to provide additional information; however, the 
letter further informed the veteran that if additional 
evidence was not received within one year and he was granted 
VA benefits, VA would only pay benefits from the date the 
evidence was received.  As the veteran submitted additional 
evidence that was accepted for the record in January 2002, he 
clearly understood he had a year to submit additional 
evidence.  The Board finds that VA's notification duties are 
met.  Furthermore, the veteran is not prejudiced by the 
determination below.  

The law provides that "[e]xcept as provided in section 5108 
of this title, when a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered."  
38 U.S.C.A. § 7104(b).  

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  "New and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  
38 C.F.R. § 3.156(a); see Hodge v. West, 155 F. 3d 1356, 1363 
(Fed. Cir. 1998).  [As was previously noted, an amended 
version of 38 C.F.R. § 3.156(a) is effective only for 
petitions to reopen and does not apply in the instant case.]

A July 1969 rating decision and subsequent RO and Board 
decisions, the most recent in August 1981, denied and 
declined to reopen a claim of service connection for a 
psychiatric disability based essentially on findings that the 
veteran's psychiatric complaints in service represented a 
personality disorder (which may not be service connected), 
that an acquired psychiatric disorder was not manifested in 
service, that a psychosis (schizophrenic reaction) was not 
manifested in the first postservice year, and that the 
veteran's psychiatric disability was unrelated to service.  

Evidence of record at the time of the August 1981 Board 
decision included service medical records and statements from 
the veteran's friends and relatives, as well as a report from 
a clinical psychologist, WCS, M.D, who stated that he had 
nine therapy sessions with the veteran between July and 
September 1964 at the Mental Health Center of Boulder County; 
those treatment records were unavailable because they were 
lost in a flood.  

The August 1981 Board decision is final, and the claim may 
not be reopened unless new and material evidence is 
submitted.  
38 U.S.C.A. §§ 5108, 7104.

In correspondence received in November 2000, the veteran 
sought reopen his claim of service connection for a 
psychiatric disorder.  

Evidence added to the record since August 1981 includes a 
January 2002 letter from a private medical doctor, ATH, M.D.  
Dr. ATH states that since May 1997 she has been treating the 
veteran for schizoaffective disorder and alcohol dependence.  
She reviewed the veteran's medical history as documented in 
previous Board decisions, and noted that CB, M.D. treated the 
veteran from September 1992 to May 1997.  Based on her 
review, she disagreed with the veteran's initial diagnosis 
during service, i.e., that he had an "emotionally unstable 
personality disorder".  She opined that "it is more likely 
than not" that the veteran "first developed schizophrenia 
while in service and that his primary diagnosis is 
schizoaffective disorder and he does not have a personality 
disorder."  

The opinion of Dr. ATH is new and material evidence.  It was 
not previously submitted; and as it addresses the matter of a 
nexus between the veteran's current psychiatric disorder and 
service, it bears directly on the matter at hand and is so 
significant that it must be considered to fairly address the 
merits of the claim.  Hence, the claim must be reopened.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is reopened.  





REMAND

As noted above, there has been a significant recent change in 
VA law.  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  In claims for 
disability compensation the VCAA requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  The evidence of record now includes a 
private medical opinion relating the veteran's current 
psychiatric disorder, schizophrenic reaction, paranoid type, 
to service.  However some pertinent private medical records 
are not of record.  This evidence must be obtained, as it may 
be critical to the claim at hand.  Furthermore, as nexus 
between current disability and findings in service is a 
medical question, a specialist's opinion to ascertain whether 
there indeed is such a nexus is indicated.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should obtain complete 
clinical records of all psychiatric 
treatment the veteran has received since 
1991, specifically including records from 
Drs. ATH and CB (noted in the January 
2002 medical statement he submitted in 
support of his claim).  He must cooperate 
in this matter by identifying any further 
sources of treatment and providing any 
necessary releases.  

2.	After those records are received, the 
RO should arrange for a VA examination, 
by a specialist in psychiatry, to 
determine whether the veteran's current 
psychiatric disorder is related to 
service.  The veteran's claims folder 
must be reviewed by the examiner.  The 
examiner should examine the veteran, 
review the file, including the service 
medical records and the opinion by Dr. 
ATH, and opine on the following: 

1.	What was the correct 
diagnosis of the veteran's 
psychiatric disorder in 
service?
2.	What is the veteran's 
correct current psychiatric 
diagnosis?
3.	When was an acquired 
psychiatric disorder first 
manifested?
4.	Is the veteran's current 
psychiatric disorder related 
to any complaints or 
symptoms in service.

The examiner should explain the rationale 
for all opinions given, and should 
specifically comment on the opinion 
offered by Dr. ATH.

3.  The RO should then review the claim 
de novo.  If it remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  No action is required 
of the appellant until he is notified.


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other action must be handled in an expeditious 
manner.  


	                  
_________________________________________________
	GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



